           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT DESHIELDS,                 :
        Plaintiff                 :
                                  :               No. 1:18-cv-1709
          v.                      :
                                  :               (Judge Rambo)
DR. MICHAEL                       :
MOCLOCK, et al.,                  :
         Defendants               :
                                ORDER

    AND NOW, on this 9th day of April 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1. Dr. Moclock’s motion to dismiss (Doc. No. 10) is GRANTED;

    2. Plaintiff is granted thirty (30) days from the date of this Order to file an
       amended complaint regarding his Eighth Amendment claims. If Plaintiff
       elects to file an amended complaint, Plaintiff is advised to adhere to the
       standards set forth in the Federal Rules of Civil Procedure and the
       directives set forth by this Court in its accompanying Memorandum.
       Specifically, the amended complaint must be complete in all respects. It
       must be a new pleading which stands by itself without reference to the
       original complaint or any other documents already filed. The amended
       complaint should set forth Plaintiff’s claims in short, concise and plain
       statements as required by Rule 8 of the Federal Rules of Civil Procedure.
       Each paragraph should be numbered. The amended complaint should
       specify which actions are alleged as to which defendants and sufficiently
       allege personal involvement of the defendant in the acts which Plaintiff
       claims violated his rights. Mere conclusory allegations will not set forth
       cognizable claims. Importantly, should Plaintiff elect to file an amended
       complaint, he must re-plead every cause of action in the amended
       complaint because the amended complaint will supersede the original
       complaint. See Knight v. Wapinsky, No. 12-cv-2023, 2013 WL 786339, at
       *3 (M.D. Pa. Mar. 1, 2013) (stating that an amended complaint supersedes
       the original complaint. Because an amended complaint supersedes the
       original pleading, all causes of action alleged in the original complaint
   which are not alleged in an amended complaint are waived. Id. (citations
   omitted). The Clerk of Court is DIRECTED to mail Plaintiff a civil rights
   complaint form to use for filing his amended complaint; and

3. If Plaintiff files an amended complaint, it will supersede the original
   complaint as set forth above. If Plaintiff fails to file an amended complaint
   within thirty (30) days of the date of this Order, the Court will proceed on
   Plaintiff’s original complaint as to his Eighth Amendment claims against
   Defendant Karen Merritt-Scully.



                                          s/Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge
